*21Opinion by
Beatty, J.,
full Rench concurring.
Counsel for respondent aslc for a reb,earing in this case, and say the opinion of the Court, or the result of that opinion, “ might be syllogistically stated thus: When one performs a service enjoined by law upon another, for which the latter has received compensation,- the law implies a promise to pay for the service so much as it is.reasonably worth.”
We think this hardly states the proposition correctly. At least this statement omits part of the proposition. To entitle the party performing the service to compensation, he jnust have done it not as a mere volunteer, but because he was placed under some necessity or obligation to do so by the conduct of the party who received the compensation.
With this qualification, we still think the proposition a correct one. In regard to the count for money had and received, we do not controvert the views of counsel, and did not base our opinion in the case on the ground that, that count, could be sustained.
Counsel ask, can it be claimed that the contract of Thompson was of such a character as to render him liable to two persons at the same time, one of whom was not a party to the contract ? According to the views of the Court there were two separate and distinct contracts in regard to each deed.
By the first contract, Thompson agreed with the depositor of the deed to record it in due time, with the proper index, certificate, etc. If he failed to do this, he was liable to the party who deposited the deed, whether that failure was a failure to do it in due season and in a lawful manner, or a to,tal failure.
By a subsequent contract he agreed with Davis to pay him for the recording of these deeds and must pay for the performance of that contract. But counsel argue there was .no .request on the part of Thompson to perform this labor, and therefore no contract, express or implied. Counsel say “ the Court has the law imply both the request and the promise topan/.'’' .That is exactly what the Court means to express. That under such circumstances, the law will imply both a request to perforin the labor and a promise to pay for it. It was the duty of *22Thompson, under the circumstances, to request Davis to record the deeds. The law implies.“be did request him, and did promise to pay for the service.
This is not a novel doctrine. A husband, in affluent circumstances, turns his -wife out of doors and advertises to the world that he will pay no bills of her contracting. A tradesman, with this notice before his eyes, furnishes her with goods suitable to the circumstances of herself and husband. He may bring his action against the husband alleging the goods were furnished at Ms request, and upon the proof of these circumstances, the law implies the request, whilst, in fact, the husband is constantly protesting.
In such case we think the action is maintained against the husband on the same principles as it is maintained in this case. The goods are not in such case furnished at request of husband in point of fact. But it was his duty to have made such request, and the law implies he did make it.
So here it was the duty of Thompson to have made the request (and made it of Davis, for no one else could have performed the service), and the law implies that he did make it.
The petition is denied.